[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 216 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 217 
Upon a motion in arrest of judgment, the only objections which a defendant can take are to the jurisdiction of the court over the subject of the indictment, and that the facts stated do not constitute a crime. (Code of Cr. Pro. §§ 331, 467; People v.Buddensieck, 103 N.Y. 487.) It cannot be questioned that the court had jurisdiction of the subject of the indictment, and, therefore, the only question which needs our attention is whether the facts alleged constitute a crime.
It is provided in section 8 of chapter 549 of the Laws of 1873, which amends prior acts, as follows:
"The board of excise of any city, town or village, may at any time, and upon the complaint of any resident of said city, town or village, shall summon before them any person or persons licensed as aforesaid; and if they shall become satisfied that any such person or persons has or have violated any of the provisions of this act, or of the acts hereby amended, they shall revoke, cancel and annul the license of such person or persons, which they are hereby empowered to do, and where necessary, to enter upon the premises and take possession of and cancel such license. Upon an inquiry, the said board, or the party complained of, may summon and the said board may compel the attendance of witnesses before them and examine them under oath." *Page 220 
The indictment against the defendants was for unlawfully neglecting to perform their duty upon the complaint made to them under this section. The alleged violation of the Excise Law by Ahrens was on November 5, 1889. The complaint to the defendants was made on the 8th day of January, 1890. The hearing upon the complaint was on the 18th day of February, 1890, when the case was finally submitted to them. It was then clearly their duty to decide the matter thus submitted. It is not expressly provided in the statute that they shall proceed and make a determination of the matter within any particular time; and indeed there is no express provision that they shall make any determination whatever. But that they shall is necessarily implied in the statute, and what is necessarily implied is just as much a part of the statute as if it were specially written therein. They were bound to receive the complaint and entertain it, and to summon the person licensed. They had authority to summon witnesses and hear evidence, and if they became satisfied of a violation of the law by the person summoned, then they were bound to revoke, cancel and annul his license. If they could, after entertaining the complaint and hearing the evidence, entirely omit to make any decision, they could always frustrate the law with impunity. Where public officers are clothed with jurisdiction to hear complaints and take evidence with a view to some action in which individuals or the public are interested, they are from the nature of the case bound to make a determination; and if they do not make it they violate the duty imposed upon them by law. Here the case was finally submitted to the commissioners more than a year before the indictment was found, and they made no determination thereon, permitting Ahren's license to expire by its own limitation. That it is a public duty imposed by the statute upon commissioners of excise in such a case to make a determination and decision, was expressly decided by us inPeople ex rel. Welling v. These Defendants (123 N.Y. 660), affirming the same case reported in 56 Hun, 626.
The learned counsel for the defendants contends that they *Page 221 
were not liable to indictment under section 117 of the Penal Code, by reason of the provision therein contained that that and the preceding section "do not apply to cases of official acts and omissions, the prevention or punishment of which is otherwise specially provided for by statute;" and he claims that the prevention or punishment of the alleged offense of the defendants is otherwise provided for. We will notice separately the grounds upon which he bases this claim.
In section 109 of the New York Consolidation Act (Laws of 1882), it is provided that the commissioners of excise shall "be removed for any neglect or malfeasance in office in the same manner as provided by law for the removal of sheriffs." His argument is that the removal provided for by this section is a punishment and that, therefore, the neglect of official duty charged to the defendants can be thus punished. The question is whether the removal of the commissioners of excise under that provision is a punishment within the meaning of section 117 of the Penal Code, and we are clearly of opinion that it is not. It is true that it is provided in section 3 of the Penal Code that a crime is an act or omission prohibited by law and punishable upon conviction by death or imprisonment or fine, or "removal from office," etc. But these are punishments imposed only after a conviction for a crime; and there are a number of cases specified in the Penal Code where removal from office follows a conviction of a public officer for a crime. (§§ 42, 45, 53, 54, 72, 707 and 708.) Section 707 contains a general provision that a sentence to a state prison for any term less than life, forfeits all the public offices held by the person sentenced. It is provided in section one of article six of the Constitution that a public officer impeached shall be removed from office; but it is further provided that the party impeached is still liable to indictment and punishment according to law, thus showing a distinction between a mere removal from office and a punishment for an offense on account of which the removal was made. The simple removal of an officer from office is not a punishment for crime unless it is a removal in consequence of a conviction for a crime. It cannot be said *Page 222 
that a determination made in a civil proceeding to remove a public officer for neglect or malfeasance in office is in any proper sense a conviction of such officer of a crime. Nor can it be said that the provision for removal from office contained in section 109 is a provision in any proper sense for the punishment of the officer removed. His removal simply deprives him of the office which he is unworthy to hold, and he may be removed and thereafter punished for any malfeasance or criminal violation of the law committed while in office. It would be against the policy of our laws, as shown by numerous acts of the legislature, that a public officer guilty of a misdemeanor in office, should suffer only by removal from his office; and a legislative intent requiring such a result should be found expressed in very clear and precise language.
But a further claim is made under the same clause of section 117 that other provision for the punishment of these defendants for the crime charged against them is found in section 2090 of the Code of Civil Procedure, in which it is provided that "where a final order awards a peremptory mandamus directed to a public officer, board or other body, commanding him or them to perform a public duty enjoined upon him or them by special provision of law, if it appears to the court that the officer, or one or more members of the board or body have, without just excuse, refused or neglected to perform the duty so enjoined, the court, besides awarding to the relator his damages and costs, as prescribed in this article, may, in the same order, impose a fine, not exceeding $250, upon the officer, or upon each member of the board who has so refused or neglected. The fine, when collected, must be paid into the treasury of the state, and the payment thereof bars any action for a penalty incurred by the person so fined by reason of his refusal or neglect to perform the duty so enjoined." It will be observed that special provision is made as to the effect of the imposition and payment of the fine, to wit: That it shall bar any other action for a penalty, not any other punishment for crime, nor any indictment for the crime. Under that section there is no conviction for a crime, and probably there *Page 223 
could not be without violating the constitutional rights of a public officer. It is exclusively a civil procedure, a civil remedy for a refusal or neglect to perform a public duty imposed upon a public officer. He cannot be imprisoned or sentenced under that section, and none of the consequences follow from the imposition of a fine there imposed which may follow a conviction for a crime. But even if the fine imposed under that section could be regarded as a punishment for a crime, the proceeding under that section is not exclusive. The fine is only imposed as incidental to the civil remedy, and if it be assumed that a mandamus could have been obtained against the defendants on behalf of the people to compel them to make a determination upon the complaint made to them, and that they could have been fined in that proceeding, and that if such a proceeding had been instituted and they had been fined and had paid the fine, those proceedings could have been set up as a bar to this indictment, it is a sufficient answer to say that no such proceeding was instituted, and that, therefore, these defendants can base no defense to this indictment upon that section.
Still further, the prevention or punishment contemplated in section 117 must be "otherwise specially provided by statute." Some force must be given to the word "specially." It is not enough that the prevention or punishment is in some other way provided by statute, but it must be "specially" provided. The provision contained in section 2090 for the imposition of a fine is general and not special. It is as general as section 117. What undoubtedly is meant by this clause in section 117 is where the prevention or punishment is specially provided for a particular case. If there had been any particular provision for the prevention or punishment of the particular offense charged against these defendants in the indictment, then section 117 would not have been applicable. It is provided in section 14 of the Penal Code that "a person convicted of a crime declared to be a felony, for which no other punishment is specially prescribed by this Code, or by any other statutory provision in force at the time of the conviction *Page 224 
and sentence, is punishable by imprisonment for not more than seven years, or by fine of not more than one thousand dollars, or by both;" and in section 15, it is provided that "a person convicted of a crime declared to be a misdemeanor, for which no other punishment is specially prescribed by this Code; or by any other statutory provision in force at the time of the conviction and sentence, is punishable by imprisonment in a penitentiary, or county jail, for not more than one year, or by a fine of not more than five hundred dollars, or by both." To take a case out of these general provisions, it is needful to find some provision of law specially prescribing the punishment for the particular crime under consideration.
But there is a still broader view to be taken of the point which we are now considering which ought not to be overlooked. The sections of the Penal Code and of the Code of Civil Procedure referred to, do not provide for alternative punishments. A public officer offending by a neglect to discharge his public duties, may be proceeded against and punished under both sections without violating his constitutional rights by putting him twice in jeopardy for the same offense.
The mandamus proceeding is purely a civil remedy, and the fine therein imposed is, at most, the imposition of a penalty; and so it is spoken of in the case of People ex rel. Garbutt v.Rochester, etc., R.R. Co. (76 N.Y. 294); and it is well settled that the law may provide for the recovery in a civil action of a penalty and for a criminal proceeding by indictment against the party for the some offense. In People v. Stevens (13 Wend. 341), it was held that where a statute creating an offense imposes a specific penalty, and also declares that the offense shall be a misdemeanor punishable by fine and imprisonment, the offender is subject to indictment in like manner as he would have been had the offense been a misdemeanor at common law. SUTHERLAND, J., writing the opinion said: "It is undoubtedly competent for the legislature to subject any particular offense both to a penalty and a criminal prosecution. It is not punishing the same offense twice. They are but parts of one punishment. They both constitute *Page 225 
the punishment which the law inflicts upon the offense. That they are enforced in different modes of proceeding, and at different times, does not affect the principle. It might as well be contended that a man was punished twice when he was both fined and imprisoned, which he may be in most misdemeanors." InBlatchley v. Moser (15 Wend. 215), that case was approved, and it was there held that an indictment for selling spirituous liquors, without license, as a tavern keeper, is no bar to an action for the penalty given by the statute in such cases. InLawyer v. Smith (1 Denio, 207), the action was on the statute (1 R.S. 696, § 1) giving treble damages to the party injured against one who negligently sets fire to his own woods, and it was held that the action was penal in its nature and as to two-thirds of the recovery that it was wholly penal. The same statute made the act for which treble damages could be recovered, a misdemeanor punishable by fine and imprisonment, and yet it was not doubted that the penalty could be recovered and the guilty party also punished for a misdemeanor. There is a class of actions in which punitive damages may be recovered by a plaintiff for the purpose of punishing the defendant, and the punishment of a defendant by a civil action in that way has never been held a bar to an indictment where the acts complained of were also, either at common law or by statute, a misdemeanor. (Chiles v.Drake, 2 Met. [Ky.] 146.) By section 8 of the Code of Civil Procedure, a court of record has power to punish for a criminal contempt, a person guilty of certain acts mentioned, and by section 143 of the Penal Code the same acts are declared to be misdemeanors, and are made punishable as such. These provisions have been embodied in our law for a long time (2 R.S. 207, 208); and it has never been supposed that a punishment under either law was a bar to a proceeding under the other. (Bishop on Crim. Law, § 1067.) Indeed it is provided in section 13 of the Code of Civil Procedure, as it was also provided in the Revised Statutes, that punishment for a contempt in a civil proceeding "does not bar an indictment for the same offense, but that when a person who has been so punished is convicted on such *Page 226 
an indictment, the court in sentencing him must take into consideration the previous punishment."
It is a general rule that the recovery of punitive damages or a penalty in a civil action, or the imposition of a fine in a civil proceeding does not bar a criminal punishment of the person for the same act. (Bishop on Criminal Law, supra.)
We have not exhausted the discussion on this interesting point. We have, however, gone far enough to show that the remedy provided in section 2090 is no bar to an indictment under section 117 of the Penal Code, and nothing in conflict with this was decided in People ex rel. Garbutt (supra). There Judge RAPALLO said: "This power of the court granting the mandamus to fine for past neglect was intended to obviate the necessity of a criminal prosecution under the statute which constitutes such a neglect a misdemeanor, and to enable the court awarding the mandamus to dispose of the whole matter in one proceeding." He did not say that the power of the court granting the mandamus to fine for past neglect stood in the way of a criminal prosecution. It is quite true that generally in a mandamus proceeding a sufficient punishment could be imposed, and whatever punishment by way of fine might there be imposed, would be taken into account by any court in measuring its punishment upon a conviction of the same person for a misdemeanor under section 117. Ordinarily the punishment inflicted in the mandamus proceeding would end the whole matter, and that is what Judge RAPALLO had in mind.
Our conclusion, therefore, is that the objections to the order appealed from are untenable, and that it should be affirmed.
All concur, except MAYNARD, J., not voting.
Order affirmed. *Page 227